Citation Nr: 1215370	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to February 1969, from September 1997 to April 1998, and from April 1998 to October 1999.  The Veteran also served in the United States Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on March 5, 2009.   A transcript of the hearing is associated with the claims file.  

The rating decision currently on appeal also denied service connection for left hip problems, cholesterol problems, and ganglion cyst.  The Veteran filed a Notice of Disagreement with respect to all issues on appeal.  The RO issued the Statement of the Case in May 2008 and the Veteran timely perfected his appeal in July 2008.  However, on the VA Form 9, the Veteran only addressed the issue of entitlement to service connection for a back disability.  Therefore, the only remaining issue on appeal is entitlement to service connection for a back disability.     


FINDING OF FACT

The evidence in this case is in approximate balance as to whether the Veteran's current back disability, diagnosed as degenerative disc disease and spondylosis, is the result of an injury suffered in active service.






CONCLUSION OF LAW

A current back disability, diagnosed as degenerative disc disease and spondylosis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Initially, as the claim for service connection for a back disability is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).






LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a back disability.

The Veteran contends that his current back disability is causally related to his in-service injury that occurred during his active military service. The service treatment records show that the Veteran injured his back in June 1999.  The Veteran reported one day onset of right lower back pain with pain radiating down his right upper leg.  There was no history of a previous back injury.  The Veteran had a right lower back spasm with no deformity.  The assessment was listed as lumbar sprain, moderate.  He was prescribed Motrin and told to apply moist heat and not to do any heavy lifting.  The subsequent service treatment records are absent for any complaints of low back pain.  The June 2001 and May 2003 reports of medical examination show that the Veteran's spine was clinically evaluated as normal.    

The Veteran filed a claim for VA disability benefits in March 2005, listing the onset of his back disability as 1999.  

The Veteran was afforded a general medical examination in October 2007.  Again, he reported the onset of his disability as 1999.  He reported to the examiner that he was injured during a jump from a truck.  The examiner listed a diagnosis of degenerative disc disease.  

The Veteran was afforded another VA examination in August 2009.  The examiner stated that the medical records showed that the Veteran injured his back in 1999 when he fell off of a truck.  The medical record at that time showed a brief period of treatment.  The examiner noted that the subsequent records failed to show any significant problem following that although the Veteran stated that he definitely had back problems, but was afraid to bring it up because of his possible premature retirement.  The Veteran, however, was discharged in June 2004 and has been seen at VA.  The Veteran stated that he did complain about back pain in 2004; however, the record did not show this.  The Veteran, however, did complain of back pain in 2007.  The Veteran stated that he has had continuous pain since his injury; most of the pain is in the low back area.  Most of the pain results in shooting pains going down the right leg and occasionally on the left leg.  The x-rays showed multi-level degenerative disc disease with multi-level spondylosis of the lumbar spine.  The examiner noted that the Veteran sustained an injury while in the United States Navy documented in his chart.  Subsequent follow-up care, however, has been few and far between and the Veteran's only history of continuity of back pain was in 2004 and these records are not obtainable today.  There is, however, a complaint that the Veteran had in 2007 while documenting in his chart.  However, due to the severity of the Veteran's multi-level degenerative disk disease, it was the examiner's opinion that the Veteran's problem has continued for many years to get to this clinical state.  The examiner opined that ". . . it is less likely than not that the Veteran's continued back pain was related to his original injuries during his military career, although records are scanty."  

In reviewing the evidence of record, the Board is aware that the evidence is limited with respect to nexus evidence.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's current back disorder, diagnosed as degenerative disc disease and spondylosis, is etiologically related to his in-service injury.  The Board recognizes that the VA examiner opined that "it is less likely than not that this Veteran's continued back pain are related to his original injuries during his military career, although records are scanty."  However, in reviewing the examiner's rationale for the expressed opinion, the examiner explained that the Veteran sustained an injury while on active duty but that the subsequent follow-up care has been few.  However, the examiner reasoned that due to the severity of the Veteran's degenerative disc disease, the Veteran's problem has continued for many years to get to this clinical state.  The examiner then opined that it was less likely than not that the Veteran's continued back pain was related to his original injuries during his military career, although records are scanty.  It is apparent to the Board that the VA examiner intended to render a positive nexus opinion due to the rationale provided for the opinion - acknowledging that while the records were "scanty" with respect to follow-up treatment, the Veteran's current disability was causally related to the in-service injury.   Indeed, the Veteran has not reported any other injuries to his back prior to the 1999 injury or following the injury.  Although the Board could remand for a clarifying nexus opinion, the Board finds that the medical evidence is sufficient to decide the Veteran's claim.   38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for a back disability, diagnosed as degenerative disc disease and spondylosis.        38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a back disability, diagnosed as degenerative disc disease and spondylosis, is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


